Citation Nr: 0900847	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  04-41 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for tinea versicolor and 
tinea pedis with onychomycosis, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	C. H. Thornton, Jr., Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946, from July 1951 to July 1955, and from July 1955 to July 
1957.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim on appeal.

In a December 2007 decision, the Board of Veterans' Appeals 
(Board) denied the increased rating claim on appeal.  The 
veteran appealed to he United States Court of Appeals for 
Veterans Claims (Court).  In August 2008, the Court vacated 
and remanded the case pursuant to the Secretary's Motion for 
Remand.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Motion for Remand noted that the 2007 Board decision had 
reported that the veteran's claims file had been damaged by 
flooding at the New Orleans, Louisiana, RO and that the Board 
could not evaluated the adequacy of Veterans Claims 
Assistance Act (VCAA) notice because, due to the flooding, a 
VCAA letter was not actually in the claims folder.  The 
Motion for Remand found that the record was "inadequate" 
without a copy of the VCAA notice that was sent to the 
appellant and remanded the case to ensure compliance with 
notification requirements of the VCAA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the appellant with a new VCAA 
notice letter concerning increased rating 
benefits with respect to the issue on 
appeal.

2.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the appellant's claim 
should be readjudicated.  If the benefit 
sought is denied, the appellant should be 
provided a supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



